Citation Nr: 0729411	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-17 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back injury. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
digestive condition. 


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel








INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which adjudicated the issues on appeal.

In his VA Form 9, Appeal to Board of Veterans' Appeals, 
submitted in May 2005, the veteran requested that he be 
scheduled for a Board hearing at the RO.  In a July 2007 
letter, the RO notified the veteran that his hearing had been 
scheduled for August 1, 2007.  However, the veteran failed to 
appear with no explanation provided.  Therefore, his hearing 
request is considered withdrawn.  See 38 C.F.R.   § 20.702(d) 
(2006).


FINDINGS OF FACT

1.  An unappealed February 2003 rating decision declined to 
reopen the veteran's claim of entitlement to service 
connection for residuals of a back injury on the basis of new 
and material evidence, because there was still no medical 
evidence showing that he had a current back disability as a 
result of service.

2.  The evidence received since the February 2003 rating 
decision does not include evidence of a current back 
condition related to service.

3.  The unappealed February 2003 rating decision also denied 
service connection for gastritis on the basis there was no 
evidence of a chronic gastrointestinal condition in service.

4.  The evidence received since the February 2003 rating 
decision does contain medical evidence that the veteran has 
gastritis as a result of service.


CONCLUSIONS OF LAW

1.  The February 2003 rating decision which declined to 
reopen the veteran's claim of entitlement to service 
connection for residuals of a back injury on the basis of new 
and material evidence is final.  38 U.S.C.A. § 7105 (West 
Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  Additional evidence submitted since the February 2003 
rating decision is not new and material, and the claim of 
entitlement to service connection for residuals of a back 
injury has not been reopened.  38 U.S.C.A. § 5108 (West Supp. 
2005); 38 C.F.R §§ 3.102, 3.156, 3.159 (2006).

3.  The February 2003 rating decision that denied service 
connection for gastritis is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 (2006).

4.  Evidence submitted since the February 2003 rating 
decision is not new and material, and the claim of 
entitlement to service connection for gastritis has not been 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 
C.F.R.            §§ 3.156, 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Residuals of a Back Injury

The veteran is ultimately seeking service connection for 
residuals of a back injury.  However, the Board must first 
determine whether new and material evidence has been 
submitted to reopen his claim since a final rating decision 
dated in February 2003.  Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In addition, certain chronic diseases may be presumed to have 
been incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A.  §§ 1101, 1112, 1113, 1137 (West Supp 2005); 
38 C.F.R. §§ 3.307, 3.309 (2006).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In this case, the RO initially denied service connection for 
residuals of a back injury in April 1970.  In its decision, 
the RO explained that the veteran sustained a mild contusion 
of the back after falling off a truck in January 1969, which 
did not require medical treatment.  The RO also explained 
that a clinical evaluation during a separation physical 
examination in August 1969 made no reference to back 
problems.  A VA examination performed in February 1970 also 
made no reference to back problems.  The RO thus concluded 
that the veteran did not suffer any residuals from his mild 
inservice back injury.  

The veteran was notified of the April 1970 rating decision 
and of his appellate rights, but did not seek appellate 
review within one year of notification.  Therefore, the April 
1970 rating decision is final and not subject to revision 
upon the same factual basis.  See 38 U.S.C.A. § 7105(c); see 
also 38 C.F.R. §§ 20.302, 20.1103.

The veteran attempted to reopen his claim for service 
connection for residuals of a back injury on several 
occasions.  In a June 2002 rating decision, the RO found that 
new and material evidence had not been submitted to reopen 
the veteran's claim for service connection for residuals of a 
back injury.  The RO pointed out that the record still lacked 
medical evidence of a current back condition related to 
service. 

The veteran was notified of the June 2002 rating decision and 
of his appellate rights in a letter dated in July 2000, but 
did not seek appellate review within one year of 
notification.  Hence, the July 2002 rating decision is final 
and not subject to revision upon the same factual basis.  See 
38 U.S.C.A. § 7105(c); see also 38 C.F.R.           §§ 
20.302, 20.1103.

After a second attempt to reopen his claim, the RO issued a 
rating decision in February 2003 in which it again declined 
to reopen his claim for service connection for residuals of a 
back injury on the basis of new and material evidence, after 
the veteran failed to submit any evidence in support of his 
claim.  

The veteran was notified of the February 2003 rating decision 
and of his appellate rights in a letter dated on February 24, 
2003.  However, after the RO issued a statement of the case 
on March 1, 2004, the veteran failed to submit a timely 
substantive appeal, since the RO received his VA Form 9 on 
May 10, 2004, after the appeal period expired.  38 C.F.R. 
§ 20.302 (2006).  The February 2003 rating decision is 
therefore final and not subject to revision upon the same 
factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. 
§§ 20.302, 20.1103.

Nevertheless, the RO accepted the veteran's untimely VA Form 
9 as a claim to reopen.  Under VA law and regulations, if new 
and material evidence is presented or secured, the Secretary 
shall reopen and review the former disposition of that claim.  
See 38 U.S.C.A. § 5108.  When reopening a claim, the Board 
performs a two-step analysis. 

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of the all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winter v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim for 
service connection for residuals of a back injury is evidence 
that has been added to the record since the final February 
2003 rating decision.  Since that decision, however, the 
veteran has not submitted any medical evidence in support of 
his claim.  Indeed, in a letter dated in May 2004, the RO 
specifically asked the veteran to submit new and material 
evidence in support of his claim, but the veteran failed to 
reply.  He also failed to report to his hearing scheduled for 
August 1, 2007, with no explanation provided.  

Therefore, the only evidence submitted since the final 
February 2003 rating decision includes the veteran's own 
written statements attached to his notice of disagreement and 
VA Form 9.  However, the Board emphasizes that lay statements 
provided by the veteran are not material within the meaning 
of 38 C.F.R. § 3.156.  In Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons are not competent to 
offer medical opinions or diagnoses and that such evidence 
does not provide a basis on which to reopen a claim of 
service connection.

As a whole, the evidence received since the February 2003 
rating decision, when viewed either alone or in light of all 
of the evidence of record, is not new and material.  
Therefore, the February 2003 rating decision remains final 
and the appeal is denied.




II.  Digestive Condition

The veteran is also seeking service connection for a 
digestive condition.  However, the Board must again determine 
whether new and material evidence has been submitted since 
the unappealed February 2003 rating decision which found that 
new and material evidence had not been submitted to reopen 
that claim.  Barnett, 83 F.3d at 1383-84.  

The unappealed February 2003 rating decision denied the 
veteran's original claim of entitlement to service connection 
for a digestive condition.  In that decision, the RO pointed 
out that the veteran was treated for gastritis on one 
occasion in service, but that none of his service medical 
records made any reference to a chronic digestive condition.  
Evidence developed after service also made no reference to a 
chronic digestive condition related to service.  Since the 
veteran did not submit a timely substantive appeal, the 
February 2003 rating decision is final and not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

Since the final February 2003 rating decision, however, the 
veteran has not presented or identified any medical evidence 
in support of his claim.  Since his lay statements are not 
material within the meaning of 38 C.F.R. § 3.156, new and 
material evidence has not been submitted since the unappealed 
February 2003 rating decision.  See Moray, supra.  Therefore, 
the February 2003 rating decision remains final and the 
appeal is denied. 

III.  The Duty to Notify and the Duty to Assist

In reaching this decision, the Board has determined that VA 
has fully complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  In particular, the 
May 2005 letter by the RO: (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claims; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested that he provide any 
evidence in his possession that pertains to the claims.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.            § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case (SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, No. 02-1077 (U.S. Vet. App. 
December 21, 2006) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

The Board further notes that the RO's May 2004 letter fully 
complies with Kent v. Nicholson, 20 Vet. App. 1 (2006), in 
which the Court held that, in addition to notifying the 
veteran of evidence and information necessary to prove his 
underlying claim, the claimant must also be notified of the 
evidence and information necessary to reopen his claim for 
service on the basis of new and material evidence.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  In any 
event, the VCAA appears to have left intact the requirement 
that a veteran present new and material evidence to reopen a 
final decision under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of the claim. 38 U.S.C.A. § 5103A(f); 
see also Paralyzed Veterans of America, 345 F.3d 1334 (Fed. 
Cir. 2003).  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA.

ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for residuals of 
a back injury, the appeal is denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a digestive 
condition, the appeal is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


